Error is assigned upon the court’s charge, that if an execution was issued on or before April 29, 1867, and there was no entry thereon or touching the same by any officer, except the entry on the execution docket, " fi. fa. handed to sheriff' Adams, September 30, 1868,” which entry was made by the clerk, who handed the fi. fa. to the sheriff' without being requested so to do by the plaintiff' in fi. fa., and no entry was made thereon until after September 14, 1875, then it was dormant on that date. It was agreed that this charge controlled the case. It appeared from the evidence that the execution was based on a judgment dated March 11, 1867. On September 14, 1875, the original execution having been lost, an alias was issued which bears no entry of a date prior to its own, but which has had sufficient entries upon it since made to prevent the bar, if not dormant when issued. The execution docket showed the entry above quoted, made by the clerk, who testifies that he does not know on what date the fi. fa. was issued, but states from observing the other dates on the docket and the number on the fi. fa., and the court from which it issued and to which it was returnable, that it was issued on or before April 29,1867. Adams testified that he was sheriff' on September 30, 1868; that theji. fa. was at that time handed to him by the clerk; that it was lost while in his possession; and that no entry was made on it.